United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-1822
                    ___________________________

        AMCO Insurance Company; Depositors Insurance Company

                                Plaintiffs - Appellees

                                   v.

         Columbia Maintenance Company; MK Maintenance, LLC

                              Defendants - Appellants

Columbia Maintenance Company, doing business as MK Maintenance; William
                Hausman; Harold Barnett; Charles Taylor

                                     Defendants

                            Frank Hausman

                              Defendant - Appellant
                    ___________________________

                            No. 21-1823
                    ___________________________

        AMCO Insurance Company; Depositors Insurance Company

                                Plaintiffs - Appellees

                                   v.
Columbia Maintenance Company; MK Maintenance, LLC; Columbia Maintenance
       Company, doing business as MK Maintenance; William Hausman

                                          Defendants

                          Harold Barnett; Charles Taylor

                                    Defendants - Appellants

                                  Frank Hausman

                                         Defendant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 16, 2021
                             Filed: February 1, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      An employer, Columbia Maintenance Company, wants its insurer, AMCO
Insurance Company, to defend and indemnify it against employment-discrimination
claims. At summary judgment, the district court 1 sided with the insurer and
concluded that the claims were outside the scope of coverage. We affirm.




      1
        The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.

                                        -2-
       As with many insurance disputes, this case comes down to the language of the
policy, which must be given its plain and ordinary meaning. See Shahan v. Shahan,
988 S.W.2d 529, 535 (Mo. banc 1999). Here, the policy expressly covers what it
calls “personal and advertising injury,” which includes “discrimination” committed
“in the course of . . . business.” The policy also contains a carveout—in insurance
parlance, an exclusion—for “[e]mployment-related practices, policies, acts or
omissions, such as . . . discrimination.” Reading these two provisions together, as
we must under Missouri law, the policy covers discrimination generally, but not
when it “aris[es] out of . . . [e]mployment-related practices, policies, acts or
omissions.” See Floyd-Tunnell v. Shelter Mut. Ins. Co., 439 S.W.3d 215, 221 (Mo.
banc 2014).

       Despite this straightforward interpretation, Columbia believes the policy is
ambiguous and should be construed in its favor because “one provision . . . appears
to grant coverage” and another “take[s] it away.” Rice v. Shelter Mut. Ins. Co., 301
S.W.3d 43, 48 (Mo. banc 2009) (quoting Jones v. Mid-Century Ins. Co., 287 S.W.3d
687, 689 (Mo. banc 2009)) (explaining that this type of ambiguity would be
“resolved in favor of coverage”). Completing the logic, Columbia’s argument is that
the policy cannot both “grant coverage” for discrimination-based injuries and “take
it away” by excluding employment-related claims. Id.

       The problem is that the two provisions are not “inconsistent,” much less
“irreconcilable.” Id. at 49; see also BSI Constructors, Inc. v. Hartford Fire Ins. Co.,
705 F.3d 330, 334 (8th Cir. 2013) (noting that there is no ambiguity if the provisions
can be “reconciled” with one another). Like many policies, this one contains a broad
grant of coverage followed by exclusions that narrow the range of covered risks.
See, e.g., Mendota Ins. Co. v. Lawson, 456 S.W.3d 898, 905–06 (Mo. Ct. App.
2015). It simply grants coverage for discrimination claims in one provision, and
then excludes a subset of them in another, which is exactly how exclusions work.




                                         -3-
See Floyd-Tunnell, 439 S.W.3d at 221 (explaining that they “exclude from coverage
otherwise covered risks”).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                       -4-